Per Curiam.
This is a suit against an executor. The proofs in the District Court showed that someone had seen the plaintiff loan to the defendant’s testator money which he told others he had borrowed. The plaintiff testified that the money had not been repaid, and was still due and payable.
The proofs further consisted of letters from the testator, in which he admitted that he owed the plaintiff money which would be repaid. These letters were necessary to take the case out of the six-year period of limitation.
It seems to us that the action of the trial judge in giving judgment for the plaintiff did not offend either the Evidence act or the statute of limitations.
The judgment is affirmed.